                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
JRS                                               271 Cadman Plaza East
F. #2019R01078                                    Brooklyn, New York 11201



                                                  January 2, 2020

By E-mail

The Honorable Steven L. Tiscione
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:      In re Search of One Black Apple iPhone
                       Docket No. 19-MJ-784

Dear Judge Tiscione:

              The government respectfully submits this letter to request that the Court order
that the above-captioned matter be unsealed in its entirety.



                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:              /s/
                                                  Jonathan Siegel
                                                  Assistant U.S. Attorney
                                                  (718) 254-6293
Enclosure

cc:    Clerk of Court (by ECF)
JRS
F.# 2019R01078

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X

IN THE MATTER OF THE SEARCH OF ONE  PROPOSED ORDER
BLACK APPLE IPHONE MODEL A1778
SEIZED FROM BRANDON LOMAX ON        No. 19-MJ-784
AUGUST 5, 2019, CURRENTLY IN THE
EASTERN DISTRICT OF NEW YORK
----------------------------------X

              Upon the application of RICHARD P. DONOGHUE, United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Jonathan Siegel,

for an order unsealing the above-captioned matter in its entirety:

              WHEREFORE, it is ordered that the entire matter be unsealed.


Dated: Brooklyn, New York
                2 2020
       January ___,




                                         HONORABLE STEVEN L. TISCIONE
                                         UNITED STATES MAGISTRATE JUDGE
                                         EASTERN DISTRICT OF NEW YORK
